Citation Nr: 0326669	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  98-17 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  The propriety of the initial 20 percent rating for 
chronic low back pain with right L5-S1 radiculopathy, for the 
period preceding April 7, 1997.

2.  The propriety of the initial 40 percent rating for 
chronic low back pain with right L5-S1 radiculopathy for the 
period beginning April 7, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to November 1958. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted the veteran service connection for 
chronic low back pain with right L5-S1 radiculopathy 
effective May 30, 1996.  In a May 1998 rating decision, the 
RO increased the veteran's initial rating to 40 percent 
effective April 7, 1997.  

The veteran was afforded a Travel Board hearing in July 2001 
with a Veterans Law Judge who is no longer employed with the 
Board.  The veteran was notified of his right to have a 
hearing before another Veterans Law Judge, but did not 
respond to the June 2003 letter sent to him.

The veteran's claim was remanded in October 2001.  


FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection through April 6, 1997, the veteran's low back 
motion (when considering pain on motion) has been the 
equivalent of severe limitation of motion.  

2.  Throughout the period from the grant of service 
connection to the present, the veteran has not had severe 
intervetebral disc syndrome with recurring attacks and 
intermittent relief.  

3.  Throughout the period from the grant of service 
connection to the present, the veteran's low back has not 
exhibited persistent symptoms compatible with sciatic 
neuropathy with characteristic pain; the veteran has also not 
had demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings associated with her low back.  

4.  Throughout the period from the grant of service 
connection to the present, even considering pain on motion 
(even during flare-ups), weakened movement, excess 
fatigability, and incoordination, the veteran's chronic low 
back pain with right L5-S1 radiculopathy is not the 
equivalent of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
neurological findings appropriate to the site of the diseased 
disc.

5.  From September 23, 2002, it is more favorable to the 
veteran to rate his disability by combining separate ratings 
for its orthopedic and neurologic manifestations.  

6.  For the period beginning September 23, 2002, the veteran 
has not had incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 6 weeks during 
the past 12 months.  

7.  The veteran has the equivalent of mild incomplete 
paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  For the period preceding April 7, 1997, an initial 40 
percent rating for chronic low back pain with right L5-S1 
radiculopathy is appropriate.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 5293, 5295 
(2002).

2.  The initial 40 percent rating assigned for chronic low 
back pain with right L5-S1 radiculopathy from the grant of 
service connection through September 22, 2002, is 
appropriate.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5292, 5295 (2002); § 4.71(a), 
Diagnostic Code 5293 (old regulation in effect prior to 
September 23, 2002); § 4.71(a). 

3.  The schedular criteria for an initial combined evaluation 
of 50 percent for chronic low back pain with right L5-S1 
radiculopathy, from September 23, 2002, to the present have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5292, 5295 (2002); § 4.71(a), 
Diagnostic Code 5293 (old regulation in effect prior to 
September 23, 2002); § 4.71(a), Diagnostic Code 5293 (new 
regulation in effect beginning September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Hospitalization and treatment records were submitted from the 
Research Medical Center from March and April 1995.  The 
veteran was hospitalized for very severe pain in his low back 
area radiating down his legs.  Examination of the extremities 
showed severe pain radiating down the right leg, not so much 
pain in the back, but referred pain from the low back area.  
When seen for consultation, the examiner's impression was 
that the veteran had an acute flareup of a chronic right 
lumbar radiculopathy.  A CT scan from April 1995 showed no 
evidence of a herniated nucleus pulposus at any of the 
levels.  An x-ray showed discogenic and degenerative disease 
most pronounced at the L4-5 interspace.  Final diagnosis at 
discharge was lumbosacral neuritis.  

The veteran underwent a July 1996 VA examination.  He 
complained of pain radiating from his lower back down his 
right buttock and right lateral thigh, and into the lateral 
and anterior aspect of his right leg.  The veteran walked 
without difficulty, although somewhat slowly and forward 
flexed as if having lower back pain.  No postural 
abnormalities were noted.  There was no fixed deformity.  The 
musculature of the back was symmetric and well-developed.  
Forward flexion was 60 degrees; backward extension was 15 
degrees; flexion was 15 degrees; rotation was 30 degrees.  
The veteran had some evidence of pain when asked to bend 
forward without support from his hands and then arose from a 
bending position.  He winced and stated that it hurt in his 
lower back.  Motor strength in the lower extremities was 5/5.  
He could heel and toe walk without difficulty.  Sensation 
appeared to be intact to light touch, but the veteran did 
have a greatly decreased right Achilles deep tendon reflex 
and compared to the left.  X-rays showed advanced 
degenerative disk disease at L4-5, and L5-S1.  There was 
accompanying facet sclerosis and hypertrophy.  

Under diagnosis, the examiner wrote chronic low back pain and 
right L5-S1 radiculopathy secondary to degenerative disk 
disease of the lumbar spine at the levels of L4-5 and L5-S1.  
The examiner commented that given that the veteran's back 
pain dated from a specific incident and that a consistent 
pattern of back pain and right leg pain had subsequently 
evolved, and given the fact that the degenerative disk 
disease was limited to adjacent levels, while the rest of the 
lumbar spine did not appear to show degenerative disk 
disease, the examiner opined that the veteran's degenerative 
disk disease was caused by the original 1957 injury.  
 
Copies of VA Medical Center treatment records were submitted 
from 1997 to 1998 showing treatment for pain in the veteran's 
back.  He was diagnosed with radiculopathy in April 1997.  He 
was diagnosed with L4-5 degenerative joint disease at L4-5, 
and evaluated for a TENS unit.  
 
The veteran underwent an April 1998 VA examination.  He 
described constant pain.  He stated that he had stiffness in 
his back and legs at all times.  He stated that he had 
fatigability and lack of endurance with walking.  He 
localized his pain to his low lumbar spine extending into the 
posterior aspect of his left and right legs.  He was taking 
medication on a daily basis.  He had had injections into his 
back, which seemed to decrease the pain slightly.  He was 
unclear about he frequency of his flare-ups.  He stated that 
his back hurt at all times, and that the duration of the 
flare-ups was weeks to months.  He stated that he had tried 
various corsets or braces for his back, which did not help.  
He stated that he could not do any activities that would be 
of financial gain to him.  

He seemed to have a considerable amount of pain with motion 
marked by his comments and grimacing.  He had no notable 
spasm in his back muscles.  He had no notable weakness in his 
back.  He had no areas of tenderness in his lumbar spine.  He 
had pain with straight leg raise bilaterally at about 30 
degrees.  His knees were able to flex 80 degrees on the left 
and 85 degrees on the right with his knees flexed 90 degrees.  
He seemed to have pain with this range of motion also.  He 
had no clear postural abnormalities.  He had no notable 
abnormalities in the musculature of his back.  

Neurologic examination showed no right patellar tendon 
reflex, probably due to his patellectomy.  He had a 2+ left 
patellar tendon reflex.  He had a 2+ left Achilles reflex, 
and a 1+ right Achilles deep tendon reflex.  His sensation to 
light touch was decreased but present in the left lateral 
thigh, normal in the left medial and anterior thigh, and 
increased compared to the right side in the lateral, medial, 
and posterior leg as well as the entire foot.  His strength 
examination was fraught with breakaway, but it seemed as 
thought he had grade IV anterior tibialis bilaterally.  He 
seemed to have grade 5/5 and symmetrical gastrocnemius, 
quadriceps, and hamstrings.  He had grade IV hip flexors 
probably primarily due to limitation from low back pain.  He 
had increased deep tendon reflexes on the left side compared 
to the right.  He had strength grade 5/5 and symmetrical in 
the deltoid, biceps, triceps, and wrist extensors and 
flexors.  The lumbar series revealed a very slight 
retrolisthesis of L5 on S1 with narrowing of the L5-S1 disk 
space.  Diagnosis was chronic low back pain.  

The veteran was afforded a Travel Board hearing in July 2001.  
He testified that he was using a TENS unit.  He stated that 
he saw a doctor for his back 2-3 times a year.  He described 
taking Tylenol for his back.  He described back spasms.  He 
stated that the pain radiated up and down his right side.  He 
stated that he received Social Security disability in the 
1980s after breaking his leg.  

Copies of VA Medical Center treatment records were submitted 
from 1998 to 2002 showing treatment for low back pain.  A 
July 1998 x-ray showed multiple levels of degenerative disk 
disease with accompanying advanced spondylosis and 
degenerative arthritis.  He was seen in July 1998.  It was 
noted that the veteran would benefit from the use of a TENS 
unit.  An x-ray report from July 2001 showed chronic disk 
degeneration at L4-5.  
 
The veteran underwent a June 2002 VA examination.  The 
examiner reviewed the veteran's medical records.  He 
commented that the veteran's work history was difficult if 
not impossible to determine.  He commented that the veteran 
apparently tried to work at General Motors on the assembly 
line, but was unable to do so due to problems with his low 
back.  The veteran complained of constant pain in the lower 
back with some radiation to the right leg, made worse by 
bending and lifting.  Examination showed that the veteran 
moved with apparent discomfort in the lower back.  The pelvis 
was level, and there was no list or scoliosis.  There was no 
spasm or tenderness.  He complained of pain on attempted 
flexion beyond 45 degrees, extension beyond neutral position, 
or lateral bending to either side beyond 15 degrees.  
Neurological examination showed that heel and toe gait were 
normal.  Straight leg raising was negative, and the deep 
tendon reflexes were 2+ overall.  Impression was degenerative 
disk disease of the lumbar spine.  The examiner commented 
that when the veteran was hospitalized in 1995, he apparently 
gave a history then of having had problems with lower back 
for only the previous 8-10 years.  The examiner commented 
that the symptoms at that time had existed for only a 
relatively short period of time, and had come on after the 
veteran left the service.  The examiner commented that it was 
impossible to state with any certainty as to how much of his 
current back problem was due to events which occurred while 
he was on active duty, and how much came after.  The examiner 
stated that the picture was further clouded by the fact that 
the veteran was not a good historian.  He concluded by 
stating that it was impossible to break down the current 
disability between the veteran's two episodes.  



Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 1996 Statement of 
the Case as well as the October 1998 and July 2001 
Supplemental Statements of the Case.  In these documents, the 
RO also provided notice of what evidence it had considered.    

In November 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  In 
the case now before the Board, the veteran was sent a letter 
in November 2001, in which he was informed that he had 60 
days to respond to VA's request for information and evidence.  
As noted by the Court in Paralyzed Vetererans of America, 
38 U.S.C. § 5103(b)(1), in fact, provides for a one-year 
period.  Thus, the letter of November 2001 was misleading.  
However, in this case, the RO continued to develop the 
evidentiary record beyond the 60-day period and the veteran 
was notified of the ongoing development.  In June 2002, for 
example, the RO sent the veteran requesting information about 
additional medical evidence and Social Security reports.  
Because the veteran was notified of the ongoing development 
of the evidentiary record, he was made aware that he could 
continue to provide information and evidence to substantiate 
his claim, and he was not disadavantaged by the misleading 
information in the letter of Novemebr 2001.

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his low back disability.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

The veteran claims that the initial 20 and 40 percent ratings 
assigned for his chronic low back pain with right L5-S1 
radiculopathy were not proper.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) distinguished between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  In Fenderson, the 
Court agreed that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.") was not applicable where the veteran 
was expressing dissatisfaction with the initial rating 
assigned.  

As the veteran is expressing dissatisfaction with the initial 
20 and 40 percent ratings assigned following the grant of 
service connection for his chronic low back pain with right 
L5-S1 radiculopathy, all of the evidence following the grant 
of service connection (not just the evidence showing the 
present level of disability) must be considered in evaluating 
the veteran's claim.  Because the RO considered all of the 
evidence following the grant of service connection, the 
veteran's claim is in appropriate appellate status.  

Initially, the Board will consider whether the 20 percent 
rating assigned for the period preceding April 7, 1997, was 
appropriate.  The evidence shows that at the veteran's July 
1996 VA examination, the veteran only had forward flexion of 
the back to 60 degrees, and backward extension to 15 degrees.  
This is certainly evidence of moderate limitation of motion 
under Diagnostic Code 5292.  At the July 1996 VA examination, 
the examiner noted that the veteran had evidence of pain when 
asked to bend forward, and that he winced.  The examiner 
stated that the veteran had a consistent pattern of back 
pain.  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Pursuant to the findings 
at the July 1996 VA examination, when 38 C.F.R. § § 4.40 and 
4.45 are considered in the context of the veteran's claim, 
his range of motion is deemed to be the equivalent of severe 
loss of range of motion under Diagnostic Code 5292.  Thus, a 
40 percent initial rating is appropriate for the period 
preceding April 7, 1997.  Since the veteran's low back 
disability is now rated as 40 percent disabling both for the 
period preceding and beginning April 7, 1997, his initial 
rating claims will now be examined as one claim: whether the 
initial 40 percent rating assigned for the service-connected 
chronic low back pain with right L5-S1 radiculopathy is 
appropriate.  

The relevant diagnostic codes regarding the veteran's low 
back are listed below:

When the evidence shows severe lumbosacral strain, then a 
maximum 40 percent rating is assigned under Diagnostic Code 
5295 (2002).  The evidence must show listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295 (2002). 

A maximum rating of 40 percent is warranted under Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine.  A 20 percent rating is assigned for moderate 
limitation of motion.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warrants a 40 percent rating.  A 50 percent rating 
requires fixation at an unfavorable angle. 38 C.F.R. Part 4, 
Diagnostic Code 5289.  The evidence does not show that the 
veteran has unfavorable ankylosis of the lumbar spine to 
warrant a 50 percent rating under Diagnostic Code 5289.  

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, the schedular criteria by which it is rated changed 
during the pendency of the veteran's appeal. See 67 Fed. Reg. 
54345-54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Therefore, adjudication of the increased rating claim for the 
service-connected chronic low back pain with right L5-S1 
radiculopathy must also include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used. Id.  The 
veteran was apprised of the change in Diagnostic Code 5293 in 
a letter mailed to the veteran in January 2003.  

For the period prior to September 23, 2002, only the old 
version of the Code was in effect.  That version of 
Diagnostic Code 5293 provides that a 40 percent disability 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation is warranted where the evidence 
demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. § 
4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 10 percent disability evaluation is warranted where 
the evidence shows incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  A 20 percent rating applies where there are 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

In order for the veteran to be assigned a higher initial 
rating to 60 percent under Diagnostic Code 5293, the evidence 
must show persistent symptoms compatible with sciatic 
neuropathy with characteristic pain as well as demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
Although the veteran has consistently complained of pain 
radiating to his legs, and was hospitalized in March and 
April 1995 for an acute flareup of radiculopathy, 
examinations in April 1998 and June 2002 showed no back 
spasm.  An examination in July 1996 showed that the veteran 
could heel and toe walk without difficulty, and sensation 
appeared to be intact to light touch, even though the veteran 
had a greatly decreased right Achilles deep tendon reflex 
compared to the left.  At the June 2002 examination, the heel 
and toe gait were normal, straight leg raising was negative, 
and the deep tendon reflexes were 2+ overall.  
Accordingly, while the competent evidence of record shows 
that the veteran has complained of radiating pain into his 
legs, and that he might have symptoms compatible with sciatic 
neuropathy, the evidence shows that these symptoms are not 
persistent.  Therefore, he is not entitled to an initial 
rating of 60 percent under Diagnostic Code 5293.

The veteran's disability picture must also be examined with 
consideration of the Office of General Counsel opinion 
VAOPGCPREC 36-97.  It is noted that in granting the veteran a 
higher rating to 40 percent, 38 C.F.R. § 4.40 and 4.45 were 
specifically considered.  In that context, the Board found 
that the veteran's consistent complaints of back pain made 
the veteran's loss of motion the equivalent of severe loss of 
motion.  Therefore, even with pain on motion (even during 
flare-ups), weakened movement, excess fatigability, and 
incoordination considered, the veteran's disability is deemed 
not to be the equivalent of persistent findings compatible 
with sciatic neuropathy, absent ankle jerk, or other 
neurological findings reflective of pronounced intervertebral 
disc syndrome, such that it would warrant a 60 percent rating 
for intervertebral disc syndrome.  VAOPGCPREC 36-97.

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during the past 12 months.  In 
fact, there is no indication that bed rest was prescribed by 
a physician at any time within the last 12 months.  As such, 
the revised version of Diagnostic Code 5293 can not serve as 
a basis for an increased rating, and the highest possible 
rating based on incapacitating episodes remains at 40 
percent.

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than his 40 percent rating.
 
As noted above, the veteran is in receipt of a 40 percent 
rating for his severe limitation of motion of the lumbar 
spine.  As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application. The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, as that Code section does not provide for a rating 
in excess of the 40 percent to which the veteran is entitled 
under 5292, there is no need for further discussion of that 
Code section.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service- 
connected degenerative disc disease of the lumbar spine.  The 
following Diagnostic Codes are potentially relevant to the 
veteran's neurological symptomatology: Diagnostic Code 8520, 
for the sciatic nerve; Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal); Diagnostic Code 8523 for 
the anterior tibial nerve (deep peroneal); Diagnostic Code 
8524, for the interior popliteal nerve (tibial); Diagnostic 
Code 8525, for the posterior tibial nerve; Diagnostic Code 
8526, for the anterior crural nerve (femoral); and Diagnostic 
Code 8529, for the external cutaneous nerve of the thigh.

As previously discussed, the veteran's three VA examinations 
show findings of neurological problems manifesting from the 
veteran's service-connected degenerative disc disease.  
However, as noted above, the evidence does not show evidence 
of back spasms, and at the veteran's June 2002 VA 
examination, heel and toe gait were normal, straight leg 
raising was negative, and the deep tendon reflexes were 2+ 
overall.  At the veteran's July 1996 examination, he could 
heel and toe walk without difficulty and sensation appeared 
to be intact to light touch.  Based on these objective 
findings, uncontradicted by other evidence of record, the 
Board concludes that the veteran's neurological 
manifestations of his service-connected degenerative disc 
disease are no more than "mild."

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, five Diagnostic Codes (8520, 8521, 8524, 8525, and 
8526) afford a rating of 10 percent for mild neurological 
symptomatology.  All remaining potentially relevant Code 
sections provide only noncompensable evaluations.  Thus, the 
veteran is entitled to a 10 percent rating under any of the 
five Diagnostic Code sections enumerated above.  Hence, the 
veteran is not adversely impacted by the use of Diagnostic 
Code 8520, for the sciatic nerve, in rating the neurologic 
manifestations of the disability at issue.

In sum, as instructed by the new version of Diagnostic Code 
5293, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease of the lumbar spine.  It has been determined that the 
veteran is entitled to a 40 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8520 for the neurologic manifestations.  When those two 
ratings are combined under 38 C.F.R. § 4.25 (the veteran does 
not have any other service-connected disabilities), an 
evaluation of 50 percent is derived. 

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's lumbar spine.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

Based on the foregoing, the veteran's initial rating for his 
chronic low back pain with right L5-S1 radiculopathy is 
increased to 40 percent for the period preceding April 7, 
1997, and is increased to 50 percent (based upon a combined 
rating) to 50 percent for the period beginning September 23, 
2002.  38 C.F.R. § §4.7, 4.126, 4.130, Diagnostic Code 9411 
(2001).  The preponderance of the evidence is against the 
veteran's claim for a higher initial rating than 40 percent 
for chronic low back pain with right L5-S1 radiculopathy for 
the period from the grant of service connection through 
September 22, 2002.  As such, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the 40 percent 
rating assigned for the veteran's low back disability was 
proper for that period of time, and the veteran's claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

For the period preceding April 7, 1997, a 40 percent initial 
rating for chronic low back pain with right L5-S1 
radiculopathy is appropriate.

For the period preceding September 23, 2002, the 40 percent 
initial rating for chronic low back pain with right L5-S1 
radiculopathy is appropriate and is maintained.  

For the period beginning September 23, 2002, an initial 
combined evaluation of 50 percent for chronic low back pain 
with right L5-S1 radiculopathy is appropriate. 





___________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



